2017 IL App (1st) 153007


                                                                             THIRD DIVISION
                                                                             March 29, 2017

                                          No. 1-15-3007


                                         IN THE

                              APPELLATE COURT OF ILLINOIS

                                FIRST JUDICIAL DISTRICT



WESLEY ANDREWS,                                       )       Appeal from the
                                                      )       Circuit Court of
                                                      )       Cook County.
       Plaintiff-Appellant,                           )
                                                      )
               v.                                     )
                                                      )       No. 09 L 004524
NORFOLK SOUTHERN RAILROAD CORP.,                      )
                                                      )
       Defendant-Appellee.                            )
                                                      )       The Honorable
                                                      )       Michael P. Panter
                                                      )       Judge, presiding.


       JUSTICE LAVIN delivered the judgment of the court.
       Presiding Justice Fitzgerald Smith and Justice Pucinski concurred in the judgment.

                                            OPINION

¶1     Plaintiff, Wesley L. Andrews, sued his employer, defendant Norfolk Southern Railway

Corporation (Norfolk Southern), under the Federal Employers' Liability Act (45 U.S.C. § 51 et

seq. (2006)) (FELA), alleging an injury due to his employer's negligence. A jury rendered a

verdict in favor of plaintiff, finding that plaintiff's injuries resulted from his employment. The

final judgment following a reduction for plaintiff's contributory fault was $37,500. This appeal

relates to a posttrial dispute about how to satisfy the monetary judgment. Specifically, plaintiff's
No. 1-15-3007


attorneys contend the final judgment of $37,500 should have been used to satisfy their fees and

costs in the negligence lawsuit. The trial court, however, sided with Norfolk Southern and

determined the $37,500 was appropriately used to repay the railroad money it had given plaintiff

for his injury before the lawsuit. Plaintiff now challenges that determination.

¶2                                          BACKGROUND

¶3      Plaintiff was a conductor who suffered a spinal injury while operating a mechanical track

switch lever. Unbeknownst to him, Norfolk Southern had installed a new locking device, which

allegedly caused his injury in May 2006. Following his injury, plaintiff was unable to work, so

pursuant to section 55 of FELA (45 U.S.C. § 55 (West 2006)), Norfolk Southern paid plaintiff 38

separate advances, totaling some $75,000, 1 from June 2006 through October 2008 to compensate

plaintiff for his lost time. Plaintiff signed a form whenever he received an advance, stating "I

agree that the total amount of advance shall be credited against any settlement made with or any

judgment rendered against my said employer or others on account of this accident."

¶4      In November 2008, counsel for plaintiff notified Norfolk Southern that the firm had been

retained on plaintiff's negligence claim and provided a notice of an attorney's lien. Norfolk

Southern suspended the advance payments, and several months later, in April 2009, plaintiff

filed suit.

¶5      On April 28, 2014, following trial, the jury assessed 75% of the fault to plaintiff, and

25% to Norfolk Southern resulting in a net judgment of $37,500. 2

¶6      Norfolk Southern filed a posttrial motion seeking a setoff for its advances under section

55 of FELA and ultimately filed a petition to satisfy and release the judgment under section 12­

1
  For the sanity of the reader, the numbers in this case are approximated where needed rather than described down to
the dollar and cent.
2
  Section 53 of FELA (45 U.S.C. § 53 (West 2006)) permits a plaintiff to be found contributorily negligent and his
damages are reduced by that amount. Unlike under FELA, in Illinois, a plaintiff who is over 50% contributorily
negligent is barred from recovery. Lazenby v. Mark's Construction, Inc., 236 Ill. 2d 83, 202 (2010).

                                                         2

No. 1-15-3007


183(b) of the Illinois Code of Civil Procedure (Code) (735 ILCS 5/12-183(b) (West 2006)). 3

Norfolk Southern asserted both a statutory and contractual right to setoff, claiming that in

accepting the advances, plaintiff had agreed to repay Norfolk Southern from any judgment

against his employer related to the accident. Norfolk Southern argued that there were no sums

due plaintiff, and asked that the judgment be declared satisfied or fully paid. See Klier v. Siegel,

200 Ill. App. 3d 121, 124 (1990) (noting, that is the essential purpose of section 12-183).

¶7       The legal expenses incurred in representing plaintiff were some $58,000, exceeding the

judgment. In particular, plaintiff's attorneys claimed a 25% contingency fee lien on the judgment

with the rest being litigation expenses.

¶8       Plaintiff also received about $23,000 in benefits from the Railroad Retirement Board

while he was off work for his May 2006 injury. See 45 U.S.C. § 362(o) (West 2006). In a

written letter, plaintiff's attorney requested that the Retirement Board relinquish its lien under

section 341.5 of the Code of Federal Regulations (20 CFR 341.5 (eff. Jan. 5, 1984)) (CFR) in

light of the pending legal expenses and attorneys fees. Section 341.5 explicitly states the

Retirement Board is to be reimbursed by the "damages paid to the employee for the infirmity,"

but only after subtracting litigation costs, including the attorney-client fee. See also 45 U.S.C. §

362(o) (West 2006). Given the amount due the attorneys in this case, the Retirement Board

responded by letter that it would have no claim for reimbursement.

¶9       Norfolk Southern, on the other hand, did not relinquish its right to setoff, and the posttrial

issue that developed was whether to use the $37,500 judgment as a setoff against Norfolk

Southern's advances or to cover the litigation expenses and fees of plaintiff's attorneys. In the


3
  Plaintiff filed a separate motion for a bill of costs taxed to defendant for filing fees, service fees, deposition
reporting services, and video evidence deposition services. The trial court granted the motion in part and denied it in
part. That judgment is not at issue in this case.


                                                          3

No. 1-15-3007


first scenario, Norfolk Southern would be able to deduct the $37,500 judgment from its $75,000

advanced, resulting in a loss to Norfolk Southern of $37,500. Plaintiff's attorneys would then be

out $67,000. In the second scenario, plaintiff would turn over his $37,500 judgment to his

attorneys, resulting in a loss to the attorneys of $20,500 and to Norfolk Southern of $75,000. In

either scenario, plaintiff himself wouldn't get any additional funds.

¶ 10    On February 23, 2015, following a hearing in the matter, the trial court granted Norfolk

Southern's petition, ruling the railway was entitled to a full credit or to set off of the advances it

made to plaintiff up to the amount of the judgment. The court ruled the judgment for $37,500

and costs was fully satisfied and all liens released. Plaintiff filed a motion to reconsider, which

was denied.

¶ 11    This appeal followed.

¶ 12                                      ANALYSIS

¶ 13    Plaintiff now challenges the court's determination. As this case must be analyzed under

the guise of FELA, we begin with some background. Congress enacted FELA in 1908 in

response to the rising toll of serious injuries and death to railroad workers. Norfolk Southern

Railroad Co. v. Sorrell, 549 U.S. 158, 165 (2007); Harris-Scaggs v. Soo Line Railroad Co., 2 F.

Supp. 2d 1179, 1181 (1998). FELA generally provides the exclusive federal tort remedy for

railroad employees seeking to recover for personal injury sustained in the course of employment.

Id.; Erie Railroad Co. v. Winfield, 244 U.S. 170, 172 (1917). The Act retains a humanitarian

purpose and is to be liberally construed in favor of injured railroad workers in order to

accomplish that object. Consolidated Rail Corporation v. Gottshall, 512 U.S. 532, 543 (1994);

Urie v. Thompson, 337 U.S. 163, 181-82 (1949). State and federal courts share concurrent

jurisdiction over FELA actions. 45 U.S.C. § 56 (West 2006). Where, as here, a FELA action is



                                                   4

No. 1-15-3007


adjudicated in state court, it's governed by state procedural law, but federal substantive law. St.

Louis Southwestern Railway Co. v. Dickerson, 470 U.S. 409, 411 (1985).

¶ 14     Plaintiff now contends section 12-178(5) of the Code (735 ILCS 5/12-178(5) (West

2006)), mandates that his attorneys be paid first before any other creditor such as Norfolk

Southern and argues this is a procedural matter controlled by state law. 4 Section 12-178 states

that "set-off shall not be allowed *** as to so much of the first judgment as is due to the attorney

in that action for his or her fees and disbursements therein." Id. Plaintiff maintains that under

this statute, his claim for attorney's fees and expenses should take primacy over any federal

provision to the contrary, including section 55 of FELA, which says:

                  "Any contract, rule, regulation, or device whatsoever, the purpose or intent of

         which shall be to enable any common carrier to exempt itself from any liability created

         by this chapter, shall to that extent be void: Provided, That in any action brought against

         any such common carrier under or by virtue of any of the provisions of this chapter, such

         common carrier may set off therein any sum it has contributed or paid to any insurance,

         relief benefit, or indemnity that may have been paid to the injured employee or the person

         entitled thereto on account of the injury or death for which said action was brought." 45

         U.S.C. § 55 (West 2014) (emphasis added).

¶ 15     In interpreting section 55, Norfolk Southern responds that FELA explicitly grants a

federal right to setoff by railroad employers against any judgment obtained by the employee for

4
  We note that plaintiff raised his section 12-178(5) argument for the first time in his motion to reconsider. The
purpose of a motion to reconsider is to bring to the court's attention newly discovered evidence that was not
available at the time of the original hearing, changes in existing law, or errors in the court's application of the law.
Evanston Insurance Co. v. Riseborough, 2014 IL 114271, ¶ 36; see also 735 ILCS 5/2-1203 (West 2006).
Normally, arguments raised for the first time in a motion for reconsideration in the circuit court are forfeited on
appeal. Id. Nonetheless, here the trial court held the matter was not forfeited, stating "I appreciate the opportunity
to correct an error if I made an error." The court permitted the parties to flesh out the applicability of section 12-178
to this case in responsive pleadings. Additionally, Norfolk Southern Railway has not argued forfeiture on appeal
thus forfeiting forfeiture. See People v. Beachem, 229 Ill. 2d 237, 241, n. 2 (2008). We therefore address the merits
of this case.

                                                           5

No. 1-15-3007


employer-paid sums towards the injury. State courts therefore must first apply the federal setoff

provision in a case like the present. We agree.

¶ 16   Section 55 allows employers to set off money paid to an injured employee because of his

injury as long as the employer is not seeking to totally avoid liability. Clark v. Burlington

Northern, Inc., 726 F.2d 448, 451 (1984). The purpose of the FELA setoff provision is to

prevent the imposition upon an employer of double liability, as the employer need not pay twice

for the same damages. Welsh v. Burlington Northern, Inc., Employee Benefits Plan, 54 F.3d
1331, 1337 (1995). It has also long been settled that questions concerning the measure of

damages in FELA actions are federal in character. Norfolk & Western Railway Co. v. Liepelt,

444 U.S. 490, 493 (1980); see also Black's Law Dictionary, 10th ed. 2014 (defining "damages"

as "Money claimed by, or ordered to be paid to, a person as compensation for loss or injury.").

This is true even if the action is brought in state court given the congressional intent to encourage

uniformity between federal and state court FELA cases. Id. 493, n. 5. Moreover, a federal

statute, such as FELA, overrides state law when the scope of the statute indicates that Congress

intended to "occupy the field" or when the state law is in actual conflict with the federal statute.

Starks, III, v. Northeast Illinois Regional Commuter Railroad Corporation, 245 F. Supp. 2d 896,

899 (N.D. Illinois 2003). Also, state law is nullified to the extent that it might stands as an

obstacle to the accomplishment and execution of the full purposes and objectives of Congress.

Id. at 899-900; see also Felder v. Casey, 487 U.S. 131, 138 (1988), citing Free v. Bland, 369
U.S. 663, 666 (1962) ("any state law, however clearly within a State's acknowledged power,

which interferes with or is contrary to federal law, must yield.").




                                                  6

No. 1-15-3007


¶ 17    Applying these rules to the facts of this case, section 55 expressly provides that Norfolk

Southern is entitled to set off the monetary damages awarded to plaintiff against the $75,000 it is

owed so as to avoid paying double for the same damage.

¶ 18    Despite this rather clear mandate, plaintiff urges us to reach a contrary result, based on

Ries v. National Railroad Passenger Corporation, No. CIV. A. 89-51 (April 27, 1993) an

unpublished case from the eastern district of Pennsylvania. In Ries, the court held that

AMTRACK was not entitled to set off some $8,000 of sickness benefits issued by its retained

insurer without the plaintiff's attorney first being able to satisfy his attorney's lien from the

approximate $9,000 judgment. The court noted that section 55 of FELA is permissive but "does

not create a lien entitling AMTRACK to priority over liens made against the net judgment." Id.

at 2. The court reasoned that section 55 does not specify a priority afforded to a setoff under

section 55 as compared to competing liens asserted against the judgment and, further, that "An

attorney's claim for fees incurred in creating a fund is normally afforded priority over other

claims against that fund." Id.

¶ 19    Hewing to the Ries holding, plaintiff now argues that section 55's use of the permissive

"may" rather than mandatory "shall", in reference to the railroad's ability to obtain setoff from

the employee. means that "a railroad's opportunity to request a setoff *** does not override the

priority that Illinois procedural law grants to attorneys and their clients for reimbursement of fees

and litigation expenses." See 45 U.S.C. §§ 51, 52 (West 2006). Plaintiff argues Congress

thereby accepted state procedural law and setoff mechanisms over the federal law. Plaintiff

points to other FELA statutory provisions setting forth that the railroad "shall" be liable for its

negligent acts (45 U.S.C. § 51) or that the damages "shall" be diminished by the employee's

contributory fault (45 U.S.C. § 53) in further support of his above-stated interpretation. Plaintiff,



                                                   7

No. 1-15-3007


in addition, points to section 341.5 of the CFR, which as stated requires plaintiff's attorneys to be

reimbursed from judgment damages paid to an injured employee before the Railroad Retirement

Board recoups its sick-pay costs issued. See 45 U.S.C. § 362(o) (West 2006); 20 CFR 341.5 (eff.

Jan. 5, 1984). Plaintiff contends this CFR provision shows that reimbursing attorneys first is not

an obstacle to FELA's federal objectives and encourages the result he seeks in this appeal.

¶ 20   It is axiomatic that unpublished federal decisions are not binding or precedential in

Illinois courts. King's Health Spa, Inc. v. Village of Downers Grove, 2014 IL App (2d) 130825,

¶ 63. Although nothing prevents us from adopting an unpublished decision's reasoning and

logic, we do not find Ries persuasive and reject plaintiff's arguments for several reasons.

¶ 21   First, even assuming section 12-178(5) applied in this case, we conclude that it is not

procedural in nature because it substantially affects the damages awarded to the plaintiff, which

is a distinctly substantive federal matter. See Monessen Southwestern Railway Co. v. Morgan,

486 U.S. 330, 335-36 (1988). Indeed, the U.S. Supreme Court has asserted federal control over a

number of incidents of state trial practice that might appear to be procedural at first blush. See,

e.g., Dickerson, 470 U.S. at 411 (jury instruction on FELA damages is substantive and so

determined by federal law); Brown v. Western Railway of Alabama, 338 U.S. 294 (1949) (in

FELA case, a state can't apply its usual rule that pleadings are construed against the pleader);

Dice v. Akron, Canton & Youngstown R. Co., 342 U.S. 359 (1952) (FELA plaintiff is entitled to

a jury trial in state court notwithstanding a contrary state rule). In other words, state rules that

interfere with federal policy are to be rejected even if they are characterized as procedural. See

also Boyd v. BNSF Railway Co., 874 N.W.2d 234, 239 (2016) (a state's designation of a rule as

one of procedure is not dispositive of the substantive-procedural distinction under FELA).

"[T]he assertion of Federal rights, when plainly and reasonably made, is not to be defeated under



                                                   8

No. 1-15-3007


the name of local practice." Brown, 338 U.S. at 299. Likewise, accepting plaintiff's argument as

to 12-178(5) would disrupt the uniformity that FELA aims to sustain, encouraging litigants to

file suit in Illinois state court rather than federal court just to obtain attorney's fees before setoff

in the event the judgment is insufficient to cover both. See Dice, 342 U.S. at 361; Brown, 338
U.S. at 295.

¶ 22     Second, plaintiff's argument as to the Railroad Retirement Board strikes us as a red

herring, since courts have long described those benefits paid out to the employee as a collateral

source, which cannot be used to reduce the damages owed to the plaintiff by a defendant. Eichel

v. New York Central Railway, 375 U.S. 253, 254 (1963); Sloas v. CSX Transportation, Inc., 616
F.3d 380, 387 n. 3 (4th Cir. 2010); Friedland v. TIC-The Industry Co., 566 F.3d 1203, 1205-06

(1997) (defining collateral source rule). 5 Fringe benefits and insurance programs paid out to the

employee by the employer cannot be set off under the collateral source rule because they are not

considered double compensation for the same injury. Clark, 726 F.2d 448 at 450-51; U.S. v.

Price, 288 F.2d 448, 450 (4th Cir. 1961). Despite this longstanding practice, courts have

specifically distinguished the railroad's voluntary indemnity compensation to an employee for a

work-related injury under section 55 of FELA as entitled to setoff. Clark, 726 F.2d at 450-51.

The parties do not appear to dispute that the advances made here constitute such indemnity

payments and thus are not fringe benefits subject to the collateral source rule.

¶ 23     Third, plaintiff's argument that attorney's fees take precedence over section 55's setoff

provision is inconsistent with both the history and plain language of the federal statute. For

example, in Philadelphia, Baltimore & Washington Railroad Co. v. Schubert, 224 U.S. 603, 612

5
  Similarly, Illinois also recognizes the collateral source rule as a substantive rule of damages that protects collateral
payments made to or benefits conferred on the plaintiff by denying the defendant any corresponding offset or credit.
Segovia v. Romero, 2014 IL App (1st) 122392, ¶ 22. Such collateral benefits do not reduce the defendant's tort
liability, even though they reduce the plaintiff's loss. Id.


                                                            9

No. 1-15-3007


(1912), the railroad company had tied the injured employee's acceptance of employment

membership funds to a release from all claims for damages. On appeal, the U.S. Supreme Court

held this stipulation was anathema to the statute's plain language and goal of holding railroads

liable for negligence, in direct violation of what is now section 55. The court further reasoned its

interpretation was sound under the 1906 and 1908 FELA statutes, noting that while railroads

could not tie the acceptance of such benefits to a plaintiff's relinquishment of recovery under

FELA, the railroads still had the option of obtaining setoff from the judgment.

¶ 24   The current version of section 55 allowing for setoffs has been on the books since 1908.

Congress has amended FELA several times, yet FELA remains silent on the issue of attorney's

fees. Monessen, 486 U.S. at 338-39 (noting Congress' inaction in amending FELA to provide for

prejudgment interest, and concluding "If prejudgment interest is to be available under the FELA,

then Congress must expressly so provide."). We can only interpret this silence as a means of

upholding the "American Rule," which is a federal common law rule whereby each party is

responsible for his or her own attorney's fees and expenses. See id. at 338; Liepelt, 444 U.S. at

495; Buckhannon Board & Care Home, Inc. v. West Virginia Department of Health & Human

Resources, 532 U.S. 598, 602-03 (2001); Alyeska Pipeline Service Co. v. Wilderness Society, 421
U.S. 240, 257 (1975); see also Sorrell, 549 U.S. at 168 (common law principles are entitled to

great weight unless they are expressly rejected in the text of the statute). We note the same rule

also applies in Illinois. Kerns v. Engelke, 76 Ill. 2d 154, 166 (1979) (unless otherwise specified

by statute or contractual agreement, the successful litigant is not entitled to attorney's fees or

ordinary litigation expenses); State Farm Fire and Casualty Co. v. Miller Electric Co., 231 Ill.

App. 3d 355, 359 (1992) (there is no common-law principle allowing attorney's fees either as

costs or damages). As stated in Liepelt: "The FELA, however, unlike a number of other federal



                                                  10

No. 1-15-3007


statutes, *** does not authorize recovery of attorney's fees by the successful litigant. Only if the

Congress were to provide for such a recovery would it be proper to consider them" in the amount

to compensate survivors for their monetary loss. 444 U.S. at 495.

¶ 25   Were we to accept plaintiff's argument, it would invert the American Rule, compelling

the railroad to pay double for the damages, for the exclusive benefit of plaintiff's attorneys. That

is contrary to both federal law and Illinois' own policy against a plaintiff's double recovery.

Klier v. Siegel, 200 Ill. App. 3d at 127 (an injured person is entitled to one full compensation for

his injuries). Where, as here, plaintiff has no remaining monetary damages, his attorneys have

no claim on the judgment issued. That Congress thought to provide regulations relating to

attorney's fees via the Railroad Retirement Board further supports our interpretation. In other

words, had Congress wished for attorney's fees to be the first paid out of the injured plaintiffs'

monetary damages, we are confident Congress would have amended the FELA statute to so

provide.

¶ 26   We also reject plaintiff's argument that because the language in section 55 is permissive,

(in so far as the railroad "may" seek its indemnity sum from plaintiff's FELA judgment award),

the setoff provision lacks primacy as against attorneys fees. Plaintiff appears to argue that

paying the plaintiff's attorneys first is consistent with FELA's goal of promoting injured railroad

workers due to their employers' negligence. We note that the statute's remedial purpose does not

require us to interpret every uncertainty in the Act in favor of employees. Sorrell, 549 U.S. at

171. Moreover, even assuming it did require such interpretation, the permissive language in

section 55 appears to be less about the plaintiff's attorneys and more about encouraging the

railroads perhaps in some instances not to seek setoff as against an injured employee. That is,

the fact that railroads "may" seek setoff actually means they need not seek setoff should they so



                                                 11

No. 1-15-3007


choose, which is in deep contrast to their mandatory obligation to cover injury caused by their

negligence under FELA. Once railroads do seek setoff, the statute rather plainly provides that

they should be paid back from the judgment. Thus, the mere fact that the right to setoff is

permissive does not does not diminish that this right and practice is federal in nature and

therefore should be considered a subject of federal substantive law.

¶ 27   Lastly, we conclude that section 12-178(5), on which plaintiff relies, simply does not

apply in this case for several reasons. Initially, we observe section 12-178(5) cannot be read

without first considering its companion sections, 12-176 and 12-177. Section 12-176 says that

"Judgments between the same parties may be set off, one against another, if required by either

party, as prescribed in the following Section." That "following Section" is 12-177, which goes

on to say, "When one of the judgments is delivered to an officer to be enforced, the debtor

therein may deliver his or her judgment to the same officer, and the officer shall apply it, as far

as it will extend, to the satisfaction of the first judgment, and the balance due on the larger

judgment may be collected and paid in the same manner as if there had be no set off." Only after

first considering these two sections can we interpret the list of five exceptions identified in 12­

178(5), specifically number five, which says "Such set-off shall not be allowed *** as to so

much of the first judgment as is due to the attorney in that action for his or her fees and

disbursements therein." The purpose of exempting attorney's fees from the set-off provision is to

render the attorney's claim for fees preferred as against his client's judgment creditors. Adam

Martin Construction Co. v. Brandon Partnership, 135 Ill. App. 3d 324, 327 (1985).

¶ 28   Having considered the provisions together, it's clear that there must be more than one

judgment at stake, as between two competing judgment lien holders. Here, we have only one

judgment of $37,500 for plaintiff. The enforcement of Norfolk Southern's statutory right to set



                                                  12

No. 1-15-3007


off advance payments against an ultimate judgment by the injured party is not a matter

contemplated under the plain language of section 12-178(5) and its companion provisions. See

Bueker v. Madison, 2016 IL 120024, ¶ 13 (the primary rule of statutory construction is to

ascertain and give effect to the legislature's intent, the most reliable indicator of which is the

statutory language in its plain and ordinary meaning). Moreover, the trial court never determined

the exact attorney's fees or litigation expenses that would be owed to plaintiff's attorneys. See

Adam Martin Construction v., 135 Ill. App. 3d at 328 (for section 12-178(5) to apply, the judicial

body must specify the attorneys fees owed). While section 12-178(5) would allow for attorneys

fees under the right circumstances, we likewise question whether "disbursements" is the

equivalent of general litigation expenses. See Black's Law Dictionary, 10th Ed. (Disbursement

is "The act of paying out money, commonly from a fund or in settlement of a debt or account

payable."). We conclude that section 12-178(5) simply does not apply to the scenario we have

before us. As stated, even if it did apply, section 12-178(5) operates as a substantive provision

that must first yield to section 55's allowance of railroad setoff.

¶ 29   Additionally, we note that the railroad made the advances before plaintiff retained

counsel and filed suit in this case. Plaintiff's attorneys have not denied that they knew of these

advances that were due back to the railroad. We view the issue of setoff as just one more factor

an attorney should consider before taking on a FELA negligence case.

¶ 30   Based on our conclusions above, we need not address plaintiff's remaining argument that

the advance receipts incorporated section 12-178(5) as part of the contract or that section 12­

178(5) overrides section 12-183(b) of the Code.

¶ 31                                   CONCLUSION




                                                  13

No. 1-15-3007


¶ 32   Based on the foregoing, we conclude Norfolk Southern is entitled to set off the $37,500

judgment for plaintiff against the presuit advances it made to plaintiff. Accordingly, after costs

are deducted, nothing is due on the judgment to plaintiff. It is fully satisfied or paid.

¶ 33   Affirmed.




                                                  14